— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered March 8, 1983, convicting him of burglary in the second degree, criminal mischief in the fourth degree, and attempted petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not err in striking the defendant’s testimony on direct examination and continuing the trial in his absence when he failed to reappear after a recess for his own cross-examination. Where a defendant "deliberately leaves the courtroom after his trial has begun”, he "forfeits his right to be present at trial regardless of whether he knows that the trial will continue in his absence”, and may no longer claim the protections afforded to those defendants who do not unambiguously waive their right to be present at trial (People v Sanchez, 65 NY2d 436, 443-444). The defendant forfeited his right to be informed of exactly what would transpire in his absence. Furthermore, it was not erroneous to sentence the defendant in absentia, since "a defendant who is properly tried in absentia may during his continued absence also be sentenced in absentia” (People v Sanchez, supra, at p 444).
Finally, the sentence of 5 to 15 years on the burglary count was not excessive under the circumstances. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.